DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 03/22/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

By the amendment of 03/22/2021, claims 1, 4-10 16, 20 and 21 are amended. Claims 22-24 have been newly added. Claims 1-24 are pending and have been considered below.

Response to Arguments
Applicant’s arguments (Remarks pages 8-13) were previously presented in the Amendment of 12/16/2020 and addressed in the Final Rejection of 12/30/2020.
Applicant further argues (Remarks pages 12-14), regarding amended claim 1, that Hinckley fails to disclose different actions being performed based on the first and second inputs and that Hinckley fails to disclose any action being performed on screen for first action (pages 12-14). The Examiner respectfully disagrees.
Hinckley discloses the object being selected in response to the first action.  The claim does not state that the display of the object is changed by the first action only that the first action is displayed being performed on the display.  As such, the selection/first action of Hinckley is displayed on the 
Applicant further argues (pages 13-14), regarding the amendment of claim 1, that Hinckley fails to disclose wherein the mobile device of Hinckley cannot be considered a head mounted display apparatus as now claimed: “a head mounted display apparatus wearable on a head of a user”.  
The Examiner notes that the amended claims do not describe how the apparatus is mechanically worn by the user, only that the display apparatus is head mountable so as to be, broadly, wearable on a head of a user.  However, in light of the amendment, the citation of Hinckley has been withdrawn.  On further search and consideration, the prior art of Zalewski has been found to teach the limitations as amended.
Applicant further argues (pages 15-16), regarding newly added claims 22 and 23, that Hinckley fails to disclose inputs at “nondecisive locations” of the user interface.  
The Examiner recognizes Applicant’s definition for “nondecisive location” found in the provided paragraphs, specifically Specification paragraph 125: “Herein, a nondecisive location denotes any location on the screen. In other words, a nondecisive location means that a same result can be obtained regardless of the location of an input on the screen.”, MPEP 2173.05(a)(I). However, contrary to Applicant’s allegation that Hinckley’s inputs are not at nondecisive locations, the Examiner notes that Hinckley does provide several examples of first and second inputs that are at nondecisive locations that provide same results “regardless of the location of an input on the screen.”  The argument is not persuasive.
Applicant further argues (pages 16-17), regarding newly added claim 24, that Hinckley’s use of touch displays is “significantly different” than the physically separated HMD and user interface of the 
The claimed language is broad, requiring only some indication of physical separation without providing any specific granularity on how the interface is physically separated from the display. Examples presented from the Specification do not limit the claims.  Accordingly, Hinckley does disclose a physically separated example of the display system and input system of the example device (¶160, 161).  The argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley (US 2011/0209100, filed 02/25/2010 and published 08/25/2011, previously presented) in view of Zalewski (US 9,551,873 provisional filing of 05/30/2014 and published 01/24/2017, hereafter “Zalewski”).
Examiner’s Note: Applicant’s support for “head-mounted display” has priority to foreign priority document KR-10-2015-0049704, having a filing date of 04/08/2015.

Regarding claim 1, Hinckley discloses a method of displaying an object at a head mounted display apparatus (¶1, ¶3, ¶35: displaying content in a first screen of a multi-screen system, ¶45: various systems include mobile solutions any of which are head mounted when applied to the head), comprising: 
connecting, through a wireless communication unit of the head mounted display apparatus, with another apparatus (¶42: two devices/second device connected by network/data connection, ¶153: implemented via wireless connection); 
obtaining, through a user interface of the head mounted display apparatus, a first input (¶73: first gesture on first screen/HMD, ¶48: touch inputs recognized using track pad/touch pad, ¶93: hold gesture input on first screen/HMD);  
displaying a first action of the object being performed on a display of the head mounted display apparatus based on the first input (¶93: hold gesture on first object displays object as selected object on first screen/HMD, Fig. 9 912);
receiving, through the wireless communication unit, a second input of the another apparatus from the another apparatus while the first input is performed (¶73: second gesture received on second screen/touch screen input, ¶94: tap gesture on other screen while hold is being performed on first screen, Fig. 9 918, ¶153: connected wirelessly); and 
displaying a second action, different from the first action, of the object being performed on the display based on a combination of the first input and the second input (¶73-75: perform an operation, different form hold/select, on selected displayed object/virtual character based on combined gesture of first and second inputs, ¶94: display the action of moving object from first screen/HMD to other screen based on tap and hold combination gesture, Fig. 9),
wherein the second action is displayed by changing the first action based on the combination of the first input and the second input (¶73-75, ¶94, Fig. 9: second action is displayed by changing first action hold/select to hold+move action).
While Hinckley discloses implementation of the input method on computing devices having a variety of configurations and capabilities, some of which could be considered mounted by holding it to the head of a user such as in the case of a mobile phone device (¶45), Hinckley fails to explicitly disclose wherein the head mounted display apparatus is wearable on a head of a user.
Zalewski discloses methods for input and output using display screens of smart devices, an analogous art to the claimed invention.  In particular, Zalewski discloses a holder device into which a user slots a mobile device for wear/mounting to the user’s head (Fig. 3A, col 7 lines 55-61).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Hinckley and Zalewski to simply implement the two device input method of Hinckley, which operates on a wide range of devices including mobile device, through a wearable head display having a head band, housing and receiver unit for housing a mobile device rendering it ‘wearable’.  One would have been motivated to make this implementation to apply known methods for making a device wearable in a known way to yield a predictable result: that of wearing the mobile device of Hinckley on the users’ head to increase the sense of immersion to the user, as suggested by Zalewski (col 1 lines 53-60, col 2 lines 6-11).

Regarding claim 2, Hinckley and Zalewski disclose the method as claimed in claim 1, and Hinckley further discloses wherein the receiving the second input comprises receiving a control packet corresponding to the second input from the another apparatus and displaying the object corresponding to the obtaining control packet (¶41-42: data network connection communicates inputs between devices).  

Regarding claim 3, Hinckley and Zalewski disclose the method as claimed in claim 1, and Hinckley further discloses wherein the first input includes a touch gesture and the second input includes a touch gesture (¶73, ¶93-94).  

Regarding claim 4, Hinckley and Zalewski disclose the method as claimed in claim 1, and Hinckley further discloses
wherein the displaying the second action of the object being performed comprises displaying the object as changing an action of the object based on the combination of the first input and the second input (¶73-75, ¶94, Fig. 9), 
wherein a peripheral object to the object is changed based on the action of the object being changed (¶75, ¶94, Fig. 9).  

Regarding claim 5, Hinckley and Zalewski disclose the method as claimed in claim 1, and Hinckley further discloses
wherein the displaying the second action of the object being performed comprises displaying the object as changing an action of the object based on the combination of the first input and the second input (¶73-75, ¶94, Fig. 9), and 
wherein the action of the object corresponding to the combination of the first and the second input includes at least one of intensification of the action of the object and weakening of the action of the object (¶74-76, ¶92).  

Regarding claim 6, Hinckley and Zalewski disclose the method as claimed in claim 1, and Hinckley further discloses
wherein the displaying the second action of the object being performed comprises displaying the object as changing an action of the object based on the combination of the first input and the second input (¶73-75, ¶93-94), and 
wherein the action of the object corresponding to the combination of the first input and the second input is distinguished from action of the object corresponding to the first input (¶93-94: selection vs. moving/copy paste).  

Regarding claim 7, Hinckley and Zalewski disclose the method as claimed in claim 1, and Hinckley further discloses wherein the second action of the object being performed comprises displaying the object as changing a speed of a continuous movement of the object corresponding to a speed of a continuous movement of the first input (¶60-61: speed of movement of the character changes from positive to negative based on movement of the touches, including the first touch).  

Regarding claim 8, Hinckley and Zalewski disclose the method as claimed in claim 1, and Hinckley further discloses wherein the displaying the second action of the object being performed comprises displaying the object as moving in correspondence  to a distance corresponding to a continuous movement of the first input (¶60-61: speed of movement of the character changes based on movement of the touches, including the first touch).  

Regarding claim 9, Hinckley and Zalewski disclose the method as claimed in claim 1, and Hinckley further discloses
wherein displaying the second action of the object being performed comprises displaying the object as changing an action of the object based on the combination of the first input and the second input (¶73-75, ¶93-94),  and 
wherein the action of the object based on the combination of the first input and the second input is providing at least one of a visual feedback, an auditory feedback (¶60-61, ¶73-75, ¶93-94).  

Regarding claim 10, claim 10 recites limitations similar to claim 1 and is similarly rejected. Further, Hinckley discloses that each of the HMD and the another apparatus are comprised of respective touch displays, communication units and processors (¶42, ¶45, ¶48).

Regarding claim 11, claim 11 recites limitations similar to claim 2 and is similarly rejected.

Regarding claim 12, claim 12 recites limitations similar to claim 7 and is similarly rejected. 

Regarding claim 13, claim 13 recites limitations similar to claim 7 and is similarly rejected.

Regarding claim 14, Hinckley and Zalewski disclose the apparatus as claimed in claim 10, and Hinckley further discloses wherein the processor is further configured to move the object in one of upper, lower, left, and right directions corresponding to a location of the first input on the touch pad (¶73-75).  

Regarding claim 15, Hinckley and Zalewski disclose the apparatus as claimed in claim 10, and Hinckley further discloses wherein the display is provided in one of an integrated form and a detachable form (¶42).  

Regarding claim 16, Hinckley discloses a method of displaying an object at a head mounted display apparatus (¶1, ¶3: displaying content in a first screen of a multi-screen system, ¶45: various systems include mobile solutions any of which are head mounted when applied to the head), comprising: 
connecting, through a wireless communication unit of the head mounted display apparatus, with a handheld device (¶42, ¶153: multiple devices connected by wireless);
obtaining a first input signal from a head mounted touch interface of the head mounted display apparatus (¶73: first gesture on first screen/HMD, ¶48: touch inputs recognized using track pad/touch pad, , ¶93: first tap); 
displaying a first action of an object being performed on a display of the head mounted display apparatus based on the first input signal (¶93: selection of first object, Fig. 9)
receiving, through the wireless communication unit, a second input signal from a handheld interface of the handheld device via a wireless signal while the first input is performed (¶73: second gesture received on second screen/touch screen input of second device, ¶45: second device is handheld, ¶153: wireless connection, ¶94: while hold is being performed tap on second device); 
combining the first input signal obtained from the head mounted display and the second input signal received from the handheld device as a combination (¶73-74: recognized a combined gesture based on first and second inputs, ¶94: tap and hold); and 
displaying a second action, different than the first action, of the object being performed on the display of the head mounted display apparatus based on a result of the combination (¶73-75: perform operation on selected displayed object/virtual character based on combined gesture of first and second inputs, ¶94: moving the object to other screen, Fig. 9),
wherein the second action is displayed by changing the first action based on the result of the combination (¶73-75, ¶94, Fig. 9: second action is displayed by changing first action hold/select to hold+move action).
While Hinckley discloses implementation of the input method on computing devices having a variety of configurations and capabilities, some of which could be considered mounted by holding it to the head of a user such as in the case of a mobile phone device (¶45), Hinckley fails to explicitly disclose wherein the head mounted display apparatus is wearable on a head of a user.
Zalewski discloses methods for input and output using display screens of smart devices, an analogous art to the claimed invention.  In particular, Zalewski discloses a holder device into which a user slots a mobile device for wear/mounting to the user’s head (Fig. 3A, col 7 lines 55-61).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Hinckley and Zalewski to simply implement the two device input method of Hinckley, which operates on a wide range of devices including mobile device, through a wearable head display having a head band, housing and receiver unit for housing a mobile device rendering it ‘wearable’.  One would have been motivated to make this implementation to apply known methods for making a device wearable in a known way to yield a predictable result: that of wearing the mobile device of Hinckley on the users’ head to increase the sense of immersion to the user, as suggested by Zalewski (col 1 lines 53-60, col 2 lines 6-11).

Regarding claim 17, Hinckley and Zalewski disclose the method as claimed in claim 16, and Hinckley further discloses wherein the first input signal selects an action of the object (¶73: selected object, ¶93), and the second input signal controls the action of the object (¶73-75: shrink selected object, ¶93: move selected object).  

Regarding claim 18, Hinckley and Zalewski disclose the method as claimed in claim 16, and Hinckley further discloses wherein the first input signal selects a control command of the head mounted display apparatus (¶73: control display/image, ¶93), and the second input signal selects an image command of the head mounted display apparatus (¶73-75: control display/image, ¶94).  

Regarding claim 19, Hinckley and Zalewski disclose the method as claimed in claim 16, and Hinckley further discloses wherein the method further comprises:
	based on a selection by the user, connecting the head mounted display and the selected handheld device (¶42: explicitly paired by the user).
	While Hinckley and Zalewski fail to explicitly mention that the pairing is done through a selection in a search list of handheld devices, the Examiner takes Official Notice that it is old and well known in handheld device networking Art that when an explicit pairing is done by a user to connect to a candidate device, the pairing is selected through a menu displaying searched devices available to connect, such as with a Bluetooth pairing. Therefore it would have been obvious to one having ordinary skill in the art and the teaching of Hinckley before them before the invention was made to simply use the old and well known method of pairing to a hand held device through explicit selection by the user in a searched-for available connection device list for the explicit pairing by the user of Hinckley.  One would have been motivated to use this old and well known method to apply established methods for yielding established results.

Regarding claim 20, Hinckley discloses a method of displaying an object at a head mounted display apparatus (¶1, ¶3: displaying content in a first screen of a multi-screen system, ¶45: various systems include mobile solutions any of which are head mounted when applied to the head) comprising: 
connecting, through a wireless communication unit of the head mounted display apparatus, with a handheld device (¶42, ¶153: multiple devices connected by wireless);
sensing a first input of a head mounted display interface of the head mounted display apparatus and producing a first input signal (¶73: first gesture on first screen/HMD, ¶48: touch inputs recognized using track pad/touch pad, ¶1, ¶3: displaying content in a first screen of a multi-screen system, ¶45: various systems include mobile solutions any of which are head mounted when applied to the head, ¶93); 
receiving, through the wireless communication unit, a second input signal from the handheld device via wireless signal while the first input is performed (¶73: second gesture received on second screen/touch screen input of second device, ¶45: second device is handheld, ¶153: wireless connection, ¶93-94); 
displaying a first action of an object being performed on a display of the head mounted display apparatus based on the produced first input signal (¶93, Fig. 9);
combining the produced first input signal and the received second input signal as a combination (¶73-74: recognized a combined gesture based on first and second inputs, ¶94); and 
displaying a second action, different than he first action, of the object being performed on the display of head mounted display apparatus based on a result of the combination (¶73-75: perform operation on selected displayed object/virtual character based on combined gesture of first and second inputs, ¶94, Fig. 9),
wherein the second action is displayed by changing the first action based on the result of the combination (¶73-75, ¶94, Fig. 9: second action is displayed by changing first action hold/select to hold+move action).
While Hinckley discloses implementation of the input method on computing devices having a variety of configurations and capabilities, some of which could be considered mounted by holding it to the head of a user such as in the case of a mobile phone device (¶45), Hinckley fails to explicitly disclose wherein the head mounted display apparatus is wearable on a head of a user.
Zalewski discloses methods for input and output using display screens of smart devices, an analogous art to the claimed invention.  In particular, Zalewski discloses a holder device into which a user slots a mobile device for wear/mounting to the user’s head (Fig. 3A, col 7 lines 55-61).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Hinckley and Zalewski to simply implement the two device input method of Hinckley, which operates on a wide range of devices including mobile device, through a wearable head display having a head band, housing and receiver unit for housing a mobile device rendering it ‘wearable’.  One would have been motivated to make this implementation to apply known methods for making a device wearable in a known way to yield a predictable result: that of wearing the mobile device of Hinckley on the users’ head to increase the sense of immersion to the user, as suggested by Zalewski (col 1 lines 53-60, col 2 lines 6-11). 

Regarding claim 21, claim 21 recites limitations similar to claim 1 and is similarly rejected. Further, Hinckley discloses that each of the HMD and the portable apparatus are comprised of respective touch displays, communication units and processors (¶42, ¶45, ¶48).

Regarding claim 22, Hinckley and Zalewski disclose the method as in claim 1, and Hinckley further discloses wherein the first input is obtained at a nondecisive location on the user interface of the head mounted display apparatus (¶59: first input on the first screen, not at a specific location).

Regarding claim 23, Hinckley and Zalewski disclose the method as in claim 1, and Hinckley further discloses wherein the second input is obtained at a nondecisive location on the user interface of the another apparatus (¶59: second input on the second screen, not at a specific location).

Regarding claim 24, Hinckley and Zalewski disclose the method as in claim 1, and Hinckley further discloses wherein the display of the head mounted display apparatus is physically separated from the user interface of the head mounted display (¶160-161: input system and display system are separated and connected through, ex., networking).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hoellwarth
US 20100079356
Head-mounted display apparatus for retaining a portable electronic device with display
Kim et al.
US 20150085171
Mobile terminal and control method for the mobile terminal
Ou
US 20060052146
Heated mounted display device with mobile phone functions
Mistry et al.
US 20100199232
Wearable Gestural Interface
Kikuchi
US 6518939
Image observation apparatus
Umezu et al.
US 9693039
Hand-held electronic device
Won et al.
US 20120327106
Mobile terminal and screen partitioning method thereof
Sirpal et al.
US 20120144323
Desktop Reveal By Moving a Logical Display Stack With Gestures
Tait et al.
US 20150220152
Using Head Pose and Hand Gesture to Unlock a Head Mounted Device
Mikhailov et al.
US 20140361956
Head Mounted Display
Costa
US 9316830
User interface
Jacobsen et al.
US 20120236025
Advanced remote control of host application using motion and voice commands
Kang
US 20120302289
Mobile terminal and method of controlling operation thereof
Jacobsen et al.
US 20110001699
Remote control of host application using motion and voice commands
Chen et al.
US 20060284791
Augmented reality system and method with mobile and interactive function for multiple users
Petrou
US 20130027572
Head-Mounted Display That Displays A Visual Representation Of Physical Interaction With An Input Interface Located Outside Of The Field Of View
Osterhout et al.
US 10860100
AR glasses with predictive control of external device based on event input
Benko et al.
US 9016857
Multi-touch interactions on eyewear
Herrmann et al.
US 8665177
Touch sensor for controlling eyewear
Shams et al.
US 20110221669
Gesture control in an augmented reality eyepiece
Mullen
US 10838485
Home and portable augmented reality and virtual reality game consoles



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142